 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9
     ROGER WALKER,                                                 Case No. 1:16-cv-01665-AWI-EPG (PC)
10
                                                    Plaintiff, ORDER GRANTING PLAINTIFF’S
11                                                             MOTION FOR PROPOSED DISCOVERY
                       v.
12                                                                 (ECF NO. 116)

13   TIM POOLE, et al.,

14                                              Defendants.

15

16          Roger Walker (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis in

17   this civil rights action filed pursuant to 42 U.S.C. § 1983. On February 3, 2020, Plaintiff filed a

18   motion for proposed discovery, along with a copy of the discovery Plaintiff wishes to take in

19   order to fully respond to Defendants’ motions for summary judgment. (ECF No. 116).1

20          The Court notes that Plaintiff did not explain why he failed to take this discovery earlier.

21   Discovery is now closed. That said, Plaintiff has explained the significant difficulties he has

22   encountered moving forward with his case. Moreover, the Court has examined the requests and

23   believes they could be relevant to the pending motions for summary judgment.

24          Thus, while it has the discretion to deny the additional discovery, the Court has decided to

25   allow the additional discovery in the interests of justice.

26
              1
                Plaintiff also appears to ask for an extension of time to serve Defendants with the discovery requests.
27   However, as the requests have been docketed, and as the Court is directing Defendants to respond to the requests,
     Plaintiff does not need an extension of time and this request is DENIED.
28
                                                               1
 1          Accordingly, IT IS ORDERED that:

 2                1. Each defendant has until March 19, 2020, to respond to the discovery requests that

 3                   are attached as Exhibit A to Plaintiff’s motion for proposed discovery.2

 4                2. To the extent that Plaintiff has exceeded the discovery request limits laid out in the

 5                   Court’s Scheduling Order (ECF No. 77, p. 2), Plaintiff is granted an increase of

 6                   those limits.

 7                3. Plaintiff has until April 20, 2020, to file his opposition(s) to Defendants’ motions

 8                   for summary judgment.

 9
     IT IS SO ORDERED.
10

11       Dated:       February 5, 2020                                    /s/
12                                                                 UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
              2
                 Plaintiff’s motion mentions requests for production of documents, but no such requests are attached to
27   Plaintiff’s motion. At this time the Court is only requiring Defendants to respond to the discovery attached to the
     motion as Exhibit A.
28
                                                               2
